DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          ROBERT COLUMBIE,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-1130

                           [December 11, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Edward Harold Merrigan, Judge; L.T. Case No.
15012599CF10A.

   Carey Haughwout, Public Defender, and Claire V. Madill and Jessica
Vega, Assistant Public Defenders, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Robert Columbie appeals his conviction and sentence for grand theft of
an automobile. He raises several arguments regarding the conviction
which we affirm without further comment. Columbie also argues that the
case should be remanded to correct several issues with the costs imposed.
We agree and remand the case for the trial court to make the necessary
corrections.

    After his conviction, Columbie filed a motion pursuant to Florida Rule
of Criminal Procedure 3.800(b)(2) with the trial court, requesting the court
strike a $300 public defender fee and the additional prosecution costs.
The State conceded the costs should be struck in accordance with
Columbie’s motion. The trial court entered an order granting the motion
and indicating that the costs would be corrected. However, the trial court
did not issue an amended order correcting the costs and the Clerk of
Court’s website still lists the inaccurate costs. On remand, the trial court
should issue an amended order correcting the costs and an order directing
the Clerk of Court to correct the costs on its website. See Leichty v. Clerk
of Circuit Court, Lake Cty., 948 So. 2d 47, 48 (Fla. 5th DCA 2007) (stating
that the trial court has authority over the Clerk of Court).

   Affirmed and remanded with instructions.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2